Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. ___ 1:20-cv-01454______________________

MARY K. MCKINNEY,

     Plaintiff,

v.

METRO COLLECTION SERVICE, INC.,

     Defendant.


                                           COMPLAINT


         NOW COMES Mary K. McKinney (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., complaining of the Defendant, Metro Collection Service, Inc. (“Defendant”) as

follows:

                                      NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

     2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

     3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the District

of Colorado, Defendant conducts business in the District of Colorado, and a substantial portion of

the events or omissions giving rise to the claims occurred within the District of Colorado.




                                                  1
Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 2 of 6




                                             PARTIES

    4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the District of Colorado.

    5. Defendant is a third-party debt collection agency headquartered at 2600 South Parker Road,

Building 4, Suite 340, Aurora, Colorado 80014. Defendant’s primary business purpose is

collecting or attempting to collect, directly or indirectly, defaulted consumer debts owed or due or

asserted to be owed or due to others using the mail and telephone, including consumers in the State

of Colorado.

                             FACTS SUPPORTING CAUSE OF ACTION

    6. In 2016, due to immense financial and personal hardship, Plaintiff could no longer make

payments towards her apartment lease with Tiburon Apartments, incurring debt (“subject debt”)

as a result.

    7. Subsequently, Tiburon Apartments charged Plaintiff $3,825.00 in unexplained fees.

    8. Plaintiff could not keep up with payments due to the unexplained fees and ultimately

defaulted on the subject debt.

    9. Subsequently thereafter, Defendant acquired the right to collect on the subject debt while

it was in default.

    10. In August 2017, Defendant filed suit against Plaintiff.

    11. At mediation, Plaintiff entered into a payment plan with Defendant in which she was

required to pay $100.00 per month.

    12. Plaintiff made timely payments each month until she lost her job in March 2020 due to the

COVID-19 pandemic.

    13. On March 19, 2020, Plaintiff spoke to Defendant and informed its representative that she

was unable to make her monthly payment due to losing her job.

                                                 2
Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 3 of 6




    14. Around March 21, 2020, Plaintiff spoke to Defendant again and offered to make a $25.00

payment on the subject debt.

    15. Defendant’s representative told Plaintiff that she could not accept any payment below

$100.00.

    16. Defendant refused to accommodate to Plaintiff in any way despite the unprecedented

pandemic, Plaintiff’s loss of employment, and Plaintiff’s willingness to adjust her payment amount

so she could continue to pay off the subject debt.

    17. Despite Plaintiff’s willingness to make payments, Defendant refused to accept payments

so it can increase its interest and late charges at the expense of Plaintiff.

    18. Rather than fall into further default, Plaintiff attempted to mitigate potential damages by

adjusting the payment schedule. Defendant’s refusal of such an adjustment was unconscionable

and inherently unfair.

                                                DAMAGES

    19. Defendant’s unfair collection conduct has severely disrupted Plaintiff’s daily life and

general well-being.

    20. Plaintiff has expended time and incurred costs consulting with her attorneys as a result of

Defendant’s unfair collection efforts.

    21. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to wasting Plaintiff’s time, emotional distress, aggravation that accompanies

unsolicited debt collection efforts, harassment, emotional distress, anxiety, and loss of

concentration.

    22. Concerned about the violations of her rights, Plaintiff sought the assistance of counsel to

permanently cease Defendant’s collection efforts.



                                                   3
Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 4 of 6




             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   26. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   27. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   28. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   29. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   30. Defendant violated 15 U.S.C. §§1692e, e(10), and f through its unlawful debt collection

practices.

       a. Violations of FDCPA § 1692e

   31. Defendant violated §1692e and e(10) by engaging in deceptive and misleading means in

an attempt to collect the subject debt from Plaintiff. It was deceptive and misleading for Defendant

to refuse payment from Plaintiff unless she was willing to pay the full amount. These misleading

means were used in an attempt to coerce Plaintiff into making a full payment on the subject debt,

even though Defendant was aware that Plaintiff lost her job, had no income, and was unable to

make such a payment.



                                                 4
Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 5 of 6




    32. Furthermore, Defendant knew that it would be impossible for Plaintiff to keep up with her

payment plan given the environment and her current employment status. Nevertheless, Defendant

maintained its harsh stance and refused to accept lower payments to keep Plaintiff from entering

into further default.

        b. Violations of FDCPA § 1692f

    33. Defendant violated §1692f by engaging in unfair and unconscionable means in an attempt

to collect on the subject debt. Defendant’s refusal to accept a lower payment amount and to

accommodate Plaintiff after she lost her job was unfair and unconscionable. Defendant’s statement

that any payment under $100.00 was unacceptable was nothing more than a thinly veiled attempt

to unconscionably intimidate Plaintiff into making a full payment on the subject debt, using money

she did not have.

    34. Moreover, Despite Plaintiff’s willingness to make payments, Defendant refused to accept

payments so it can increase its interest and late charges at the expense of Plaintiff.

    35. As an experienced debt collector, Defendant knew or should have known the ramifications

of using unfair and unconscionable means to attempt to collect a debt.

    36. Defendant’s conduct underscores its motives for keeping Plaintiff in a perpetual state of

default.

    37. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

    38. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Colorado in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

    39. Upon information and belief, Defendant has no system in place to document, archive, and

cease collection of debts not owed.



                                                  5
Case 1:20-cv-01454-LTB Document 1 Filed 05/21/20 USDC Colorado Page 6 of 6




WHEREFORE, Plaintiff MARY K. MCKINNEY respectfully requests that this Honorable
Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.


Dated: May 21, 2020                                 Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   /s/ Marwan R. Daher
                                                   /s/ Omar T. Sulaiman
                                                   Alexander J. Taylor, Esq.
                                                   Marwan R. Daher, Esq.
                                                   Omar T. Sulaiman, Esq.
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   mdaher@sulaimanlaw.com
                                                   osulaiman@sulaimanlaw.com




                                               6
